DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed December 2, 2021 has been entered and is considered herein.  
In particular, the rejection of claims 1-3, 6, 11, 13, 15, 22, 23 and 33 under 35 USC 102(a)(1) is withdrawn in view of the amendment to delete the option for L3 to be C(O)NRa3.  The prior art compound does not read on the claims as amended.
Accordingly, since all rejections have been overcome by amendment, the claims are allowable.
Information Disclosure Statement
The information disclosure statement (IDS) dated February 11, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents have been considered and a signed copy of the 1449 form is attached.

Status of the Claims
Currently, claims 1-3, 6, 11, 13, 15, 22-25, 32, 33 and 54-56 are pending in the instant application.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior art because of the particular a3  at the L3 position, and the prior art does not contain any motivation or suggestion to change the compound disclosed in the particular way possible to arrive at the claimed invention having one of the L3 definitions, as claimed.  As such, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-3, 6, 11, 13, 15, 22-25, 32, 33 and 54-56 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699